Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 is unclear since a cavity has already been claimed (see claims 1 and 3) but introduces two more cavities (forefoot cavity and heel cavity).  Therefore it is not clear is applicant is further defining the cavity from claims 1 and 3 or is now claiming three total cavities.  This rejection has been repeated from the first office and not addressed by the applicant.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4970807 (Anderie) in view of US 5815949 (Sessa).

The article of footwear as taught by Anderie lacks teaching the cavity comprising a recessed perimeter lip adapted to receive a cavity cover and fails to show the upper or the sole extending in the forefoot portion.
Anderie doesn’t show the upper or the sole extending in the forefoot portion but nonetheless, the examiner takes official notice that it is old and conventional in the art for the shoes to have an upper and the sole extending into a forefoot portion of the shoe.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the footwear taught by Anderie with an upper and the sole extending into the forefoot portion of the shoe.  Applicant hasn’t contested the official notice and therefore become admitted prior art.
With regard to the cavity comprising a recessed perimeter lip adapted to receive a cavity cover, Sessa teaches a cover (transparent window 18,20) with marginal 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the article of footwear as taught above with the cover (transparent plate 27 taught by Anderie) with a marginal portion and the cavity having a recessed perimeter lip adapted to receive the cavity cover, as taught by Sessa, to provide a better bond between the cover and the cavity.
Anderie lacks teaching the balls having a first Shore C hardness and the matrix material having a second Shore C hardness that is different than the first Shore C hardness (claim 1), wherein the first Shore C hardness of the balls is greater than the second Shore C hardness of the matrix material (claim 2).  Anderie is silent with regard to the Shore C hardness of the balls, the resilient matrix material and the midsole.  However, the selection of suitable Shore C hardness for different elements of the shoe sole, would appear to constitute no more than optimization of the materials inasmuch as a number of different results would appear to be suitable depending on the individual wearer.   That is, the Shore C hardness of the footwear element as claimed are recognized in the art to be a variable that is result effective.  Generally, it is considered to have been obvious to develop workable or even optimum ranges for such variables.  For example, see In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955) and In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Since the applicant has not demonstrated or even alleged that these specifically Shore C hardness for the balls, the resilient matrix material and the midsole produces unexpected results, it is concluded that it would have been obvious to one of ordinary skill in the art before the 
Regarding claim 9, see figure 3 which shows the balls in the cushion form a single layer of balls (e.g. upper layer 51).  
Regarding claim 10, each of the balls in the cushion is interconnected with adjacent respective balls by spacing pins (53), the spacing pins creating gaps between adjacent respective balls (see figure 3).
Claims 1-5,7,9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0060221 (Hottinger) in view of US 2005/0262726 (Ferniani).
Regarding claims 1-5,7 and 11, Hottinger discloses an article of footwear comprising an upper configured to engage with a wearer's foot when the article of footwear is worn on the wearer's foot; b) A sole having an outsole (12), a midsole (14) having a cavity in both the heel portion and forefoot portion (see figure 2) and separated by a midsection of the midsole, said cavity having a cavity cover (insole 16 covers the cavity), the upper connected to the sole; c) A cushion located in the cavity, the cushion (fill 18 with adhesive binder) comprising resilient balls (fill material 18 has pellet-like shapes and made out of crumb rubber; see paragraph 0020) located in a resilient matrix material (adhesive binder; see paragraph 0024).  
Hottinger lacks teaching the balls (fill material 18) having a first Shore C hardness and the matrix material (adhesive binder) having a second Shore C hardness that is different than the first Shore C hardness (claim 1), wherein the first Shore C 
Hottinger also lacks teaches the cavity comprising a recessed perimeter lip adapted to receive a cavity cover.  Ferniani teaches the cavity in the sole having a recessed perimeter lip (see paragraphs 0033,0035) adapted to receive the cavity cover (insole 12).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cavity with a 
Regarding claim 9, see figure 2-3 which shows the balls in the cushion forming a plurality a single layers of balls.  
Claims 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Anderie ‘807 in view of Sessa as applied to claim 3 above, and further in view of US 8316560 (Caron).
The article of footwear as taught by the combination above (see the rejection above) including the midsole having a lower portion (transparent plate 7) and the cavity open to the upper surface of the midsole [see figure 1 wherein the balls of the cushion are placed between the plate 7 and the upper surface of the midsole (i.e. top of the cavity 4)] except for the lower portion (transparent plate 7) located between the cushion and the outsole.  Caron teaching placing the lower portion (transparent plate 58) between the cushion in the midsole and the outsole (see figure 4) so that the lower portion is spaced from the outer surface of the outsole to avoid abrasion wear due to contact with the ground or floor.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lower portion (7) to be located between the cushion and the outsole of the footwear as taught above, in view of the teachings of Caron, to protect the lower portion from wear.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 5 above, and further in view of US 2013/0239435 (McDowell).
.
Response to Arguments
8.	Applicant's arguments filed 4/1/2021 have been fully considered but they are not persuasive. 
Applicant argues the prior art (Anderie and Hottinger) don’t teach at least one cavity comprising a recessed perimeter lip adapted to receive a cavity cover.
In response, the examiner agrees that applicant doesn’t teach this new limitation.  However, the newly cited art, as applied in the rejection above does teach these new limitations.  See the rejection above for details.

Conclusion

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
11.	Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556